                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


MICHAEL RAY PARISH,

               Plaintiff,

                                                 Case No. 2:18-cv-294
       v.                                        JUDGE ALGENON L. MARBLEY
                                                 Chief Magistrate Judge Elizabeth P. Deavers

NANCY A. BERRYHILL,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Michael Ray Parish, brings this action under 42 U.S.C. § 405(g) for review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying his application

for disability insurance benefits and supplemental security income. This matter is before the

United States Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of

Errors (ECF No. 13), the Commissioner’s Memorandum in Opposition (ECF No. 17), and the

administrative record (ECF No. 8). Plaintiff did not file a Reply. For the reasons that follow, it

is RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

Commissioner’s decision be AFFIRMED.

                                      I.   BACKGROUND

       On August 14, 2014, Plaintiff protectively filed applications for both supplemental

security income and disability insurance benefits, alleging that he had been disabled since March

2, 2013. (R. at 316–28.) Plaintiff’s applications were denied initially and upon reconsideration.

(R. at 227–47.) Plaintiff sought a de novo hearing before an administrative law judge. (R. at
250–53.) Administrative Law Judge (“ALJ”) Eric Westley held a hearing by video

teleconference on May 18, 2017, at which Plaintiff, who was represented by counsel, appeared

and testified. (R. at 105–24.) On June 7, 2017, the ALJ issued a decision finding that Plaintiff

was not disabled within the meaning of the Social Security Act. (R. at 69–88.) On February 22,

2018, the Appeals Council denied Plaintiff’s request for review and adopted the ALJ’s decision

as the Commissioner’s final decision. (R. at 1–4.) Plaintiff then timely commenced the instant

action.

                                  II.     HEARING TESTIMONY1

A.        Plaintiff’s Testimony

          At the administrative hearing, when the ALJ asked Plaintiff’s counsel if he had any

additional evidence to submit, counsel responded, “No, Your Honor.” (R. at 108.) When asked

by the ALJ whether there were any treating source opinions in the file, Plaintiff’s counsel

responded, “No, Your Honor, I don’t believe there are direct treating source opinions.” (R. at

109.)

          Plaintiff testified that he was thirty-nine years old at the time of the administrative

hearing. (R. at 110.) He completed the tenth grade and earned his general education diploma.

(Id.) Plaintiff lives with his aunt and uncle, has never been married, and has no children. (R. at

110–11.) Plaintiff last worked in March 2013 as a grill cook at McDonald’s before he was fired

from that position. (R. at 111.) He also previously worked as a truck washer in the early 2000s.

(R. at 111–12.)

          Plaintiff testified that he has constant chronic back pain and a sciatic nerve that causes




1
  The Undersigned limits the analysis of the evidence and the administrative decision to the
issues raised in the Statement of Errors.
                                                     2
pain down his left leg and up into his left shoulder blade and irritates his left ankle. (R. at 112–

13.) The pain renders him unable to stand on his feet or to sit for twenty or thirty minutes at a

time. (Id.) Plaintiff testified that pain medication reduces his pain from an “8” to a “6” on a pain

scale. (R. at 113.)

       With breaks, Plaintiff can take his dog for a walk no further than around the block. (R. at

113, 117.) Plaintiff mows the small yard but it takes him almost an hour because he has to sit

down four or five times while doing it. (Id.) Plaintiff experiences pain, walking downstairs,

twisting, and reaching in any direction or carrying anything with the left arm. (R. at 114.)

B.     Vocational Expert Testimony

       Paula Zinsmeister testified as a vocational expert (“VE”) at the May 18, 2017,

administrative hearing. (R. at 119–23.) The VE described Plaintiff’s past work as a short order

cook, which is light work, and cleaner II, which is medium exertional work. (R. at 120.) The

ALJ proposed a hypothetical that presumed an individual with Plaintiff’s past work experience,

capable of performing light work, able to frequently climb ramps or stairs, never climb ladders,

ropes or scaffolds, occasionally stoops and crawls, frequently kneel or crouch, can perform

simple routine tasks in a setting with occasional changes that are explained in advance. (R. at

120–21.) The VE testified that the hypothetical individual could not perform Plaintiff’s past

work but that the individual could perform unskilled light work such as cleaner/housekeeping,

merchandise market, and delivery marker that existed in significant numbers in the national

economy. (R. at 121.) Presuming the same hypothetical individual except that the individual is

capable of sedentary work, the VE testified that the hypothetical individual could perform

unskilled sedentary work that existed in significant numbers in the national economy, including

work as a document preparer, circuit board inspector/cleaner, and final assembler. (R. at 121–



                                                  3
22.) The VE testified that a hypothetical person off task 20% of the time or absent two times a

month could not perform Plaintiff’s past work or any other work in the economy. (R. at 122–

23.)

                           III.    ADMINISTRATIVE DECISION

       On June 7, 2017, the ALJ issued his decision. (R. at 69–88.) At step one of the

sequential evaluation process,2 the ALJ found that Plaintiff had not engaged in substantially

gainful activity during the period from his alleged onset date of March 2, 2013. (R. at 71.)

       At step two, the ALJ concluded that Plaintiff had the following severe impairments:

osteoarthritis (hip, knee); unspecified depressive disorder; and unspecified anxiety disorder. (Id.)

       At step three of the sequential process, the ALJ concluded that that Plaintiff did not have

an impairment or combination of impairments that met or medically equaled one of the listed

impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 72–74.) At step

four, the ALJ assessed Plaintiff’s RFC as follows:




2
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant’s residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                 4
        After careful consideration of the entire record, the Undersigned finds that the
        claimant has the residual functional capacity to perform light work as define in 20
        CFR 404.1567(b) and 416.967(b) except that he can: frequently climb ramps or
        stairs; never climb ladders, ropes, or scaffolds; occasionally stoop; frequently kneel
        or crouch; occasionally crawl. He can perform simple, routine tasks in a setting
        with occasional changes that are explained in advance. He can perform goal-
        oriented work but cannot work at a production rate pace. He can occasionally
        interact with supervisors, coworkers, and the public if that interaction is limited to
        speaking and signaling as it is defined in the SCO (Selected Characteristics of
        Occupations).

(R. at 74.) In reaching this determination, the ALJ found that Plaintiff’s medically determinable

impairments could reasonably be expected to cause the alleged symptoms, but that Plaintiff’s

statements regarding the intensity, persistence and limiting effects of these symptoms were not

entirely consistent with the medical evidence and other evidence in the record. (R. at 75.) The

ALJ specifically noted as follows:

        However, the medical evidence of record does not support the degree to which the
        claimant said he is limited. He reported on September 30, 2015, that he had more
        energy and mows the grass (11F/24). Although he testified that he never walks his
        dog anymore, he has indicated on August 5, 2015, that he was walking his dog
        twice a day (11F/ 13). The dog walks increased to four times a day by September
        30, 2015 (11F/24). He noted on January 6, 2016, that he had his dog out for a long
        walk that morning (17F/4). He was still walking his dog several times per day at
        least through November 2016 (22F/4, 11; 24F/4, 7). On December 28, 2016, he
        reported walking two miles a day (24F/9). The claimant has also exhibited a normal
        or satisfactory gait with no indication of a handheld assistive device (1F/3; 4F/ 15,
        24; 14F/7; 20F/7; 23F/ 1l). He has also denied an abnormal gait (6F/4, 13, 18, 23,
        29, 34; 10F/22, 38; 13F/4, 9, 19, 24, 29; 15F/3; 16F/4; 19F/3, 9, 14; 21F/ 19; 23F/9).

(R. at 77.)

        Relying on the VE’s testimony, the ALJ determined that Plaintiff is unable to perform

any past relevant work but can perform jobs that exist in significant numbers in the national

economy. (R. at 86–88.) He therefore concluded that Plaintiff was not disabled under the Social

Security Act. (R. at 88.)




                                                  5
                IV.     EVIDENCE PRESENTED TO APPEALS COUNCIL

        After the ALJ issued his decision on June 7, 2017, Plaintiff submitted additional evidence

to the Appeals Council on June 13, 2017. (R. at 54–59.) On May 31, 2017, Steven Howe, D.O.,

Plaintiff’s treating physician, completed a Physical Residual Functional Capacity Questionnaire

(“the Questionnaire”). (Id.) Dr. Howe noted that Plaintiff’s symptoms included lumbar and left

foot pain as well as numbness and tingling in the toes. (R. at 54.) Dr. Howe identified

tenderness and pain with range of motion as clinical findings and objective signs and noted

hydrocodone and tramadol were given for Plaintiff’s pain. (Id.) Dr. Howe opined that Plaintiff’s

impairments lasted or were expected to last at least twelve months and denied that Plaintiff was a

malingerer. (R. at 54–55.) Dr. Howe found that anxiety affected Plaintiff’s physical condition.

(R. at 55.) According to Dr. Howe, Plaintiff frequently experienced pain or other symptoms

severe enough to interfere with attention and concentration needed to perform simple work tasks.

(Id.) Dr. Howe opined that Plaintiff was incapable of even low stress jobs because of his high

anxiety issues. (Id.)

        In assessing Plaintiff’s functional limitations, Dr. Howe opined that Plaintiff could walk

one block without rest or severe pain; sit for twenty minutes; stand for ten minutes; needed five

to six periods of walking in an eight-hour day for approximately six to ten minutes each time;

needed a job that permits shifting positions from sitting, walking, or standing; needed five to six

unscheduled breaks lasting six to ten minutes; elevate his leg with prolonged sitting. (R. at 56–

57.) Dr. Howe also opined that Plaintiff’s impairments would likely produce “good days” and

“bad days” and would miss more than four days of work per month. (R. at 58.) Dr. Howe

concluded that Plaintiff was not capable of working a full-time schedule at any level of exertion.

(R. at 59.)



                                                 6
                                V.    STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

1997)). Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).

                                        VI.    ANALYSIS



                                                  7
       Plaintiff advances one contention of error. Plaintiff asserts that remand is warranted for

consideration of new and material evidence, namely, the Questionnaire completed by Dr. Howe

on May 31, 2017. (ECF No. 13; R. at 54–59.) Sentence six of 42 U.S.C. § 405(g) provides in

relevant part as follows:

       The Court may, on motion of the Secretary made for good cause shown before he
       files his answer, remand the case to the Secretary for further action by the Secretary,
       and it may at any time order additional evidence to be taken before the Secretary,
       but only upon a showing that there is new evidence which is material and that there
       is good cause for the failure to incorporate such evidence into the record in a prior
       proceeding . . . .

42. U.S.C. § 405(g). Accordingly, the Court may remand a case to the Commissioner for

consideration of additional evidence only if the party seeking remand demonstrates that the

evidence is “new” and “material” and there is “good cause” for the failure to incorporate this

evidence into the record at the prior hearing. Id.; Montecalvo v. Comm’r of Soc. Sec., 695 F.

App’x 124, 130 (6th Cir. 2017); Ferguson v. Comm’r of Soc. Sec., 628 F.3d 269, 276 (6th Cir.

2010). “[E]vidence is new only if it was not in existence or available to the claimant at the time

of the administrative proceeding.” Hollon ex rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477,

484 (6th Cir. 2006) (quoting Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001) (internal

quotation marks omitted)). “Such evidence is ‘material’ only if there is ‘a reasonable

probability that the Secretary would have reached a different disposition of the disability claim if

presented with the new evidence.’” Ferguson, 628 F.3d at 276 (quoting Foster, 279 F.3d at

357); see also Dobbins v. Berryhill, No. 2:16-cv-00298, 2017 WL 5064154, at *8 (E.D. Tenn.

Sept. 13, 2017) (“A post-decision evaluation is not material if it is cumulative of evidence

already in the record, or if it merely shows a worsening condition.”); Defrank v. Colvin, No.

4:15-cv-1473, 2016 WL 3898441, at *6 (N.D. Ohio July 19, 2016) (“The Sixth Circuit has held

that a remand is improper if the new evidence is ‘largely cumulative of evidence and opinions

                                                 8
already present in the record.’”) (citations omitted). “A claimant shows ‘good cause’ by

demonstrating a reasonable justification for the failure to acquire and present the evidence for

inclusion in the hearing before the ALJ.” Ferguson, 628 F.3d at 276 (quoting Foster, 279 F.3d at

357). The claimant bears the burden of meeting all three criteria to warrant remand under

Sentence Six. Id.; Cross v. Comm’r of Soc. Sec., 373 F. Supp. 2d 724, 734 (N.D. Ohio 2005).

       Here, the parties do not appear to dispute that the Questionnaire is new. (See generally

ECF Nos. 13, 17.) The Undersigned agrees that this evidence, completed by Dr. Howe on May

31, 2017, is new because it was “‘not in existence or available to the claimant at the time of the

administrative proceeding’” on May 18, 2017. Ferguson, 628 F.3d at 276 (quoting Foster, 279

F.3d at 357).

       Plaintiff, however, has not shown good cause for failing to submit this evidence to the

ALJ before the ALJ issued his decision on June 7, 2017. He simply asserts that his counsel

received the Questionnaire on June 1, 2017, after the administrative hearing. (ECF No. 13 at 7.)

The United States Court of Appeals for the Sixth Circuit, however, “has taken a harder line on

the good cause test.” Oliver v. Sec’y of Health and Human Servs., 804 F.2d 964, 966 (6th Cir.

1986) (citations omitted). Under this standard, a claimant does not establish good cause where

the claimant knows of additional forthcoming evidence but fails to seek a continuance, does not

ask to keep the record open, or fails to submit such evidence before the ALJ issues a decision.

Temples v. Comm’r of Soc. Sec., 515 F. App’x 460, 463 (6th Cir. 2013) (finding that the plaintiff

was not entitled to remand under Sentence Six “because she did not set forth a valid reason for

failing to acquire and present the evidence to the ALJ, or request that the record remain open for

the submission of additional evidence”) (citations omitted); Smith v. Comm’r of Soc. Sec., 473 F.

App’x 443, 446 (6th Cir. 2012) (“Moreover, Smith did not ask that the administrative record be



                                                 9
kept open and he has not established good cause for failing to acquire this evidence in time to

present it to the ALJ.”) (citations omitted); Bass v. McMahon, 499 F.3d 506, 513 (6th Cir. 2007)

(“Additionally, plaintiff’s counsel did not seek to have the record remain open to submit the

evidence here provided, which in and of itself shows a lack of good cause.”) (citations omitted);

Cranfield v. Comm’r of Soc. Sec., 79 F. App’x 852, 859 (6th Cir. 2003) (“Ms. Cranfield could

have notified the ALJ that additional evidence was forthcoming and sought a continuance for

that reason. This option was plainly available to her, but she chose not to take it. She proceeded

to hearing without all her evidence and she must live with the consequences.”) (citations

omitted); Hammond v. Apfel, No. 99-1451, 211 F.3d 1269 (Table), 2000 WL 420680, at *4 (6th

Cir. Apr. 12, 2000) (“Although Hammond’s counsel indicated to the ALJ that he was trying to

obtain a statement from Vargas and requested that the record remain open, Hammond has not

explained why he was unable to get this information before the ALJ made his decision.”); Cline

v. Comm’r of Soc. Sec., 96 F.3d 146, 149 (6th Cir. 1996) (noting that the claimant’s attorney had

a month to notify the ALJ of new evidence before he made his decision, but that counsel “elected

to wait and submit the new evidence to the Appeals Council for the first time. This is clearly not

good cause. . . . Cline cannot benefit from any failure to notify the ALJ at or following the

hearing regarding the need to consider additional psychiatric evidence.”) (citations omitted);

Curry v. Sec’y of Health & Human Servs., No. 87-1779, 1988 WL 89340, at *4 (6th Cir. Aug.

29, 1988) (finding that the claimant failed to establish good cause where “the transcript of the

hearing before the ALJ clearly indicates that counsel for the Appellant did not seek to have the

record remain open until such time as other evidence could be made a part of the record”);

Gildow v. Acting Comm’r of Soc. Sec., No. 2:15-cv-2558, 2016 WL 3876520, at *6 (S.D. Ohio

July 18, 2016) (“Since Plaintiff apparently believed the walk test evidence was vital to her claim



                                                10
but did not notify the ALJ that she wished to submit this evidence, she has failed to show good

cause to excuse the failure to present this evidence in the proceedings.”).

       Here, while Plaintiff’s counsel sent a letter to the ALJ on May 11, 2017, to advise that

Dr. Howe’s records were outstanding “and may not be available for submission within five days

to the scheduled hearing[,]” (R. at 416), counsel nevertheless denied at the hearing on May 18,

2017, that there was additional evidence to submit. (R. at 108; see also R. at 109 (reflecting

Plaintiff’s counsel’s statement that she did not “believe there are direct treating source

opinions”).) Moreover, Plaintiff provides no explanation as to why he did not submit the new

evidence, which her counsel received on June 1, 2017, to the ALJ before he issued his decision

on June 7, 2017. (ECF No. 13 at 7; R. at 69–88.). Based on this record, Plaintiff has not met his

burden of establishing good cause. See Ferguson, 628 F.3d at 276; Temples, 515 F. App’x at

463; Smith, 473 F. App’x at 446; Bass, 499 F.3d at 513; Cranfield, 79 F. App’x at 859;

Hammond, 2000 WL 420680, at *4 Cline, 96 F.3d at 149; Curry, 1988 WL 89340, at *4;

Gildow, 2016 WL 3876520, at *6.

       Having failed to carry his burden of showing that there was good cause to provide Dr.

Howe’s Questionnaire to the ALJ, “it is unnecessary to address the issue of materiality.” Luther

v. Soc. Sec. Admin., No. 3-15-cv-601, 2016 WL 3681447, at *14 (M.D. Tenn. July 6, 2016)

(finding no good cause where “[n]either Plaintiff nor Plaintiff’s representative informed the ALJ

at the hearing that medical source statements from Dr. Gibson would be forthcoming, or

requested that the ALJ hold the record open for that purpose”); cf. 42 U.S.C. § 405(g); Cross,

373 F. Supp. 2d at 734. However, even if the Undersigned considers materiality, Plaintiff has

not shown that the Secretary would have reached a different disposition of the disability claim if

presented with Dr. Howe’s Questionnaire. See Ferguson, 628 F.3d at 276. As a preliminary



                                                 11
matter, a treating source is entitled to controlling weight only if it “is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] case record[.]” 20 C.F.R. § 404.1527. Accordingly, “‘[i]t

is an error to give an opinion controlling weight simply because it is the opinion of a treating

source if it is not well-supported by medically acceptable clinical and laboratory diagnostic

techniques or if it is inconsistent the with other substantial evidence in the case record.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting SSR 96-2p, 1996 WL

374188, at *2 (July 2, 1996)). While Plaintiff asserts that Dr. Howe’s Questionnaire is material,

Plaintiff has not addressed the supportability or the consistency of that opinion. (ECF No. 13 at

7–8.) It is not the duty of the Court to develop or support Plaintiff’s conclusory argument. See

Rice v. Comm’r of Soc. Sec., 169 F. App’x 452, 454 (6th Cir. 2006) (“It is well-established that

issues adverted to in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived.”) (internal quotation marks omitted); Simpson v. Comm’r of

Soc. Sec., No. 1:13-cv-640, 2014 WL 3845951, at *10 (S.D. Ohio Aug. 5, 2014) (“Because

plaintiff offers no explanation or citation to evidence demonstrating how therapist Scholler’s

opinion is consistent with the other medical evidence of record, the Court finds that she has

waived this argument.”); Wilmore v. Comm’r of Soc. Sec., No. 2:16-cv-10475, 2016 WL

8671217, at *7 (E.D. Mich. Dec. 9, 2016) (“The Court will not search the record with a fine-

toothed comb to develop arguments for Plaintiff.”), adopted by 2017 WL 744241 (E.D. Mich.

Feb. 27, 2017); Stankoski v. Comm’r of Soc. Sec., No. 2:11–cv–00627, 2012 WL 3780333, at *3

(S.D. Ohio Aug. 31, 2012) (“[I]n the context of Social Security cases, it is a claimant’s duty to

highlight the portions of the record on which his or her argument is based.”).




                                                 12
       Notably, the ALJ considered Plaintiff’s chronic pain syndrome, low back pain, left foot

pain, numbness, tingling in toes, pain with range of motion, anxiety, and medications such as

hydrocodone and tramadol, which were also identified by Dr. Howe in the Questionnaire. (R. at

54–59; 75–77, 80, 85.) After considering this evidence, the ALJ nevertheless concluded that

Plaintiff was not as limited as he alleged. (R. at 77.) The ALJ explained, with specific citations

to the record, why Plaintiff’s allegations regarding his physical and mental limitations were

inconsistent with the evidence. (R. at 77, 81–82, 86.) The ALJ’s findings enjoy substantial

support in the record. (Id.) The Undersigned is therefore not persuaded that Plaintiff has met his

burden of showing that a reasonable probability exists that the ALJ would have reach a different

outcome if he had considered Dr. Howe’s Questionnaire. See Ferguson, 628 F.3d at 276.

       For all of these reasons, Plaintiff is not entitled to a remand pursuant to Sentence Six of

42 U.S.C. § 405(g).

                                     VII.    CONCLUSION

       After reviewing the record as a whole, the Undersigned finds that the ALJ’s decision

denying benefits is supported by substantial evidence. It is therefore RECOMMENDED that

Plaintiff’s Statement of Errors be OVERRULED and that the Commissioner’s decision be

AFFIRMED.

                          VIII.    PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.



                                                13
Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).



Date: June 14, 2019                             s/ Elizabeth A. Preston Deavers _______
                                                ELIZABETH A. PRESTON DEAVERS
                                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  14
